224 S.W.3d 608 (2006)
Craig MEYER, Respondent,
v.
Susan MEYER, Appellant.
No. WD 65982.
Missouri Court of Appeals, Western District.
December 26, 2006.
Michael C. McIntosh, Independence, MO, for Appellant.
Cynthia K. Wallace, Kansas City, MO, for Respondent.
Before: SMART, P.J., EDWIN H. SMITH and HARDWICK, JJ.

ORDER
PER CURIAM.
Susan Meyer appeals from the judgment dissolving her marriage to Craig Meyer. She challenges the property division and award of attorney's fees. Upon review of the briefs and the record, we find no error and affirm the trial court's judgment. The parties have been provided with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).